This petition was brought in the Superior Court for the modification of a decree of divorce by providing therein for an award of alimony to the petitioner, the libellant in the divorce action. It was brought after the death of the libellee, whose administrator de bonis non was summoned to answer. Proceedings resulting in an interlocutory decree and in a final decree dismissing the petition need not be recited. From each of these decrees the petitioner appealed. There was no error. The petition cannot be maintained since there is no nonstatutory right to alimony, and the statutes relating thereto “com template proceedings . . . between living parties and the making of orders to operate prospectively in accordance with the existing financial condition of the parties . . . [and] do not justify orders or judgments made after the death of a necessary party, operating retroactively.” Gediman v. Cameron, 306 Mass. 138, 140-141.